Citation Nr: 0931430	
Decision Date: 08/21/09    Archive Date: 09/02/09

DOCKET NO.  08-02 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for venous stasis with edema.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel




REMAND

The Veteran had active military service from November 1941 to 
December 1945.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The Veteran was first denied service connection for a right 
and left leg rash in an October 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  The Veteran expressed disagreement with 
the denial, and the RO issued a statement of the case (SOC) 
that, in part, addressed a diagnosis of venous stasis with 
edema as an underlying cause for the claimed rash.  The 
Veteran did not thereafter perfect an appeal, so the decision 
by the RO became final.  38 C.F.R. §§ 20.302, 20.1103 (2004).  

In June 2007, the Veteran sought to reopen his claim for 
service connection for what he identified at the time as a 
"bilateral lower extremity condition."  The current appeal 
comes before the Board on appeal from an August 2007 decision 
by the Muskogee RO.  In that decision, the RO denied the 
Veteran's claim for service connection for venous stasis with 
edema, treating the claim as an initial claim for service 
connection.  However, the Board notes that not only was the 
Veteran's June 2007 claim predicated on the same symptoms and 
complaints as the condition addressed in the 2006 statement 
of the case, see Clemons v. Shinseki, 23 Vet. App. 1 (2009), 
but the RO arrived at the same conclusions, again addressing 
venous stasis with edema.  The RO included the definition of 
"new and material" evidence in its 2008 SOC, which suggests 
that the RO may have considered the earlier denial as a final 
denial on the question of service connection for venous 
stasis with edema, but this was not evident in the analysis 
set forth in the SOC.

Because the question of service connection for venous stasis 
with edema was specifically addressed in the 2006 SOC, and 
because the Veteran did not perfect an appeal, see 38 C.F.R. 
§§ 20.302, 20.1103, the Board must address the question of 
whether new and material evidence has been received to reopen 
the Veteran's claim for service connection for venous stasis 
with edema.  38 U.S.C.A. § 5108 (West 2002).  This is so 
because the issue goes to the Board's jurisdiction to reach 
the underlying claim and adjudicate the claim de novo.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 
8 Vet. App. 1 (1995).  In other words, the Board is required 
to first consider whether new and material evidence is 
presented before the merits of a claim can be considered.  
See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  
Hence, the Board has characterized the claim for service 
connection for venous stasis with edema as a claim to reopen.

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), was enacted in November 
2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002 & Supp. 2009).  To implement the provisions of the 
law, VA promulgated regulations codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2008).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant of what evidence will 
be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  In addition, they define the obligation of VA with 
respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). 

The United States Court of Appeals for Veterans Claims 
(Court) has required that, in the context of a claim to 
reopen, VCAA notice must include an explanation of:  1) the 
evidence and information necessary to establish entitlement 
to the underlying claim for the benefit sought; and 2) what 
constitutes new and material evidence to reopen the claim as 
determined by the evidence of record at the time of the 
previous final denial.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  The Court further explained that the VCAA requires, 
in the context of a claim to reopen, that VA look at the 
bases for the denial in the prior decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.  See id.

In this case, the RO issued the Veteran a notice letter in 
July 2007.  That letter discussed, in part, the evidence 
necessary to establish the underlying claim for service 
connection.  The letter did not inform the Veteran, however, 
of the need to submit new and material evidence to reopen his 
claim for service connection; nor did it contain any 
explanation of what constitutes new and material evidence 
under relevant regulations.  The letter merely informed the 
Veteran that he needed to submit evidence documenting any 
current disability and showing that any such disability was 
incurred in or aggravated by service.  

The holding in Kent requires VA to inform the Veteran what 
specific evidence is necessary to reopen his claim.  Thus, 
the Board finds action by the agency of original jurisdiction 
(AOJ) is required to satisfy the notification provisions of 
the VCAA in accordance with Kent, supra.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F. 3d 
1339 (Fed. Cir. 2003); Pelegrini v. Principi, 18 Vet. App. 
112 (2004); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007).

After providing the required notice, the AOJ should attempt 
to obtain any pertinent outstanding evidence for which the 
Veteran provides sufficient information and, if necessary, 
authorization.  See 38 U.S.C.A. § 5103A(a), (g); 38 C.F.R. § 
3.159.  See also Charles v. Principi, 16 Vet. App. 370 
(2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

In view of the foregoing, the case is REMANDED for the 
following actions:

1.  The AOJ must send to the Veteran 
and his representative a corrective 
VCAA notice that explains what 
constitutes new and material evidence 
and specifically identify the type of 
evidence necessary to satisfy the 
elements of the underlying claim that 
were found insufficient in the previous 
denial, in accordance with Kent, supra.  

2.  After giving the Veteran opportunity 
to respond with new evidence, and after 
undertaking any other development deemed 
appropriate, the claim to reopen must be 
re-adjudicated in light of all pertinent 
evidence and legal authority.  If any 
benefit sought is not granted, the 
Veteran and his representative must be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the Veteran until he is notified.  
The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the AOJ.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2008).

